Citation Nr: 1740836	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985, and August 1990 to July 1991 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral knee disorder is caused by his service-connected lumbar spine disability.  

2.  Resolving reasonable doubt in the Veteran's favor, his right hip disorder is caused by his service-connected lumbar spine disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a right hip disorder have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The Veteran asserts that his bilateral knee and right hip disorders were incurred in service as a result of injury during Air Assault School.  Alternatively, he contends that the claimed disorders are related to his service-connected pes planus.  The record also raises the issue as to whether the claimed disorders are related to his service-connected lumbar spine disorder, which, in turn, is secondary to his service-connected pes planus.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral knee and right hip disorders are caused by his service-connected lumbar spine disability.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim, see July 2003 VA examination, a private physician provided a positive opinion in favor of the claims.  

Significantly, in a May 2017 medical opinion, Dr. S., a private orthopedic surgeon, opined that the Veteran bilateral hip and knee disorders were "as most likely caused by or a result of ... chronic back pain causing obesity, inactivity, resulting in joint pain, stiffness."  The physician essentially opined that the Veteran's service-connected lumbar spine disability resulted in inactivity and obesity, which contributed to the Veteran's hip and knee pain, tendonitis, and bursitis.  The physician also noted that military service can result in repetitive motion trauma of the hips and knees.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral knee and right hip disorders is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

Service connection for a bilateral knee patellofemoral syndrome is granted.

Service connection for right hip tendonitis/bursitis is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


